Supreme Court of Florida
                                   ____________

                                  No. SC19-1091
                                  ____________


   IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                       REPORT 2019-06.

                                December 19, 2019

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions.

We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee filed a report on July 1, 2019, proposing amendments to the

following existing standard criminal jury instructions: 10.18 (Altering or

Removing Firearm Serial Number/Sale or Delivery of Firearm with Serial Number

Altered or Removed); 26.2 (RICO—Use or Investment of Proceeds From Pattern

of Racketeering Activity); 26.3 (RICO—Use or Investment of Proceeds From

Collection of Unlawful Debt); 26.4 (RICO—Acquisition or Maintenance Through

Pattern of Racketeering Activity); 26.5 (RICO—Acquisition or Maintenance
Through Collection of Unlawful Debt); 26.6 (RICO—Conduct of or Participation

in an Enterprise Through Collection of Unlawful Debt); 26.7 (RICO—Conduct of

or Participation in an Enterprise Through a Pattern of Racketeering Activity); and

26.8 (Conspiracy to Engage in Pattern of Racketeering Activity). The proposals

were published in The Florida Bar News. One comment, by the Florida Public

Defender Association (FPDA), was received by the Committee. Upon the filing of

the Committee’s report, the Court did not publish the proposals for comment.

      We authorize the proposed amendments to the instructions herein at issue for

publication and use as proposed. The significant changes to the instructions are as

follows.

      First, pertaining to instruction 10.18, the title is updated to reflect the

significant aspects of the offense. Thus, the title as amended now is “[Altering or

Removing Firearm Serial Number with Intent to Disguise True Identity]

[Possession or Sale or Delivery of Firearm with Serial Number Altered or

Removed].” In addition, the term “knowingly” is added to the first element for the

offense charged under section 790.27(2)(a), Florida Statutes (2019). Finally,

instruction 10.18 is amended to update the definition for “possession,” consistent

with that in In re Standard Jury Instructions in Criminal Cases—Report 2017-03,

238 So. 3d 182, 183-84 (Fla. 2018).




                                          -2-
      Next, in instructions 26.2-26.8, the definition for the term “enterprise” is

added with a citation to section 895.02(5), Florida Statutes (2019), and providing

as follows:

             “Enterprise” means any individual, sole proprietorship,
      partnership, corporation, business trust, union chartered under the
      laws of this state, or other legal entity, or any unchartered union,
      association, or group of individuals associated in fact although not a
      legal entity; and it includes illicit as well as licit enterprises and
      governmental, as well as other, entities.

Also, the references to “individual” and “sole proprietorship” within the definition

to “enterprise” include citations to State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA

1988), and State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1982), respectively, in

the comment section of the instruction.

      Further, instructions 26.2, 26.4, and 26.7 are amended to instruct on the

issue of timing of the offense if there is no express stipulation regarding dates.

      In addition, the title to instruction 26.5 is updated to reflect the offense

charged under section 895.03(2), Florida Statutes (2019), to provide “RICO—

Acquisition or Maintenance of an Interest in or Control of [an Enterprise] [Real

Property] Through Collection of Unlawful Debt.”

      Lastly, instruction 26.8 is further amended to update the affirmative defense

of renunciation under section 777.04(5), Florida Statutes (2019).

      Having considered the Committee’s proposals, the FPDA’s comment, and

the Committee’s response thereto, we authorize for publication and use amended

                                          -3-
instructions 10.18 and 26.2-26.8 as proposed, and as set forth in the appendix to

this opinion. 1 New language is indicated by underlining, and deleted language is

indicated by struck-through type. In authorizing the publication and use of these

instructions, we express no opinion on their correctness and remind all interested

parties that this authorization forecloses neither requesting additional or alternative

instructions nor contesting the legal correctness of the instructions. We further

caution all interested parties that any comments associated with the instructions

reflect only the opinion of the Committee and are not necessarily indicative of the

views of this Court as to their correctness or applicability. The instructions as set

forth in the appendix shall be effective when this opinion becomes final.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases



       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.


                                         -4-
Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                       -5-
                                  APPENDIX

         10.18 [ALTERING OR REMOVING FIREARM SERIAL
             NUMBER WITH INTENT TO DISGUISE TRUE
        IDENTITY]/ [POSSESSION OR SALE OR DELIVERY OF
     FIREARM WITH SERIAL NUMBER ALTERED OR REMOVED]
                         §_790.27, Fla. Stat.

      To prove the crime of Sale or Possession of Firearm with Altered or
Removed Serial Number(name of crime), the State must prove the following
[two] [three] elements beyond a reasonable doubt:

      Give only if §_790.27(1)(a), Fla. Stat. is charged.
      1.    (Defendant) knowingly [altered] [removed] the [manufacturer’s]
            [importer’s] serial number from a firearm.

      2.    (Defendant) did so with the intent to disguise the true identity of
            the firearm.

      Give only if §_790.27(2)(a), Fla. Stat. is charged.
      1.    (Defendant) knowingly [sold] [delivered] [possessed] a firearm.

      2.    The [manufacturer’s] [importer’s] serial number had been
            unlawfully [altered] [removed].

      3.    (Defendant) knew the serial number had been [altered] [removed].

      § 790.001(6), Fla. Stat.
      A “firearm” means any weapon (including a starter gun) which will, is
designed to, or may readily be converted to expel a projectile by the action of
an explosive[; the frame or receiver of any such weapon;] [any firearm
muffler or firearm silencer;] [any destructive device;] [or] [any machine gun].

     Give if possession charged.
     To “possess” means to have personal charge of or exercise the right of
ownership, management, or control over the thing possessed.

      Possession may be actual or constructive.

      Actual possession means:

                                      -6-
            a.     the firearm is in the hand of or on the person,

            b.     the firearm is in a container in the hand of or on the person,
                   or

            c.     the firearm is so close as to be within ready reach and is
                   under the control of the person.

       Give if applicable.
       Mere proximity to a firearm is not sufficient to establish control over
that firearm when it is not in a place over which the person has control.

      Constructive possession means the firearm is in a place over which
(defendant) has control, or in which (defendant) has concealed it.

      If the firearm is in a place over which (defendant) does not have control,
the State establishes constructive possession if it proves that (defendant) (1) has
knowledge that the firearm was within [his] [her] presence, and (2) has
control over the firearm.

      Possession may be joint, that is, two or more persons may jointly possess
an article, exercising control over it. In that case, each of those persons is
considered to be in possession of that article.

      If a person has exclusive possession of the firearm, knowledge of its
presence may be inferred or assumed.

       If a person does not have exclusive possession of the firearm, knowledge
of its presence may not be inferred or assumed.
       To prove (defendant) “possessed a firearm,” the State must prove
beyond a reasonable doubt that [he] [she]: a) knew of the existence of the
firearm; and b) intentionally exercised control over the firearm.
      Give if applicable.
      Control can be exercised over a firearm whether the firearm is carried
on a person, near a person, or in a completely separate location. Mere
proximity to a firearm does not establish that the person intentionally
exercised control over the firearm in the absence of additional evidence.
Control can be established by proof that (defendant) had direct personal


                                       -7-
power to control the firearm or the present ability to direct its control by
another.
     Joint possession. Give if applicable.
     Possession of a firearm may be sole or joint, that is, two or more persons
may possess a firearm.
                               Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

   [ALTERING OR REMOVING FIREARM SERIAL NUMBER WITH
   INTENT TO DISGUISE TRUE IDENTITY] [POSSESSION OR SALE
   OR DELIVERY OF FIREARM WITH SERIAL NUMBER ALTERED
                    OR REMOVED]—790.27
    CATEGORY ONE     CATEGORY TWO FLA. STAT. INS. NO.
  None
                   Attempt            777.04(1)  5.1

                                       Comments

      This instruction was adopted in 2009 [6 So. 3d 574] and amended in 2019.


 26.2 RICO — USE OR INVESTMENT OF PROCEEDS FROM PATTERN
                 OF RACKETEERING ACTIVITY
                       § 895.03(1), Fla._Stat.

      To prove the crime of Unlawful Use or Investment of Proceeds from a
Pattern of Racketeering Activity, the State must prove the following four
elements beyond a reasonable doubt:

      Elements #1 and #2 need to be reworded if only two incidents of
racketeering conduct are alleged.
      1.    At least two of the following incidents occurred. Read incidents of
            racketeering conduct alleged in information.

      Modify 1 and 2 if only two incidents alleged.



                                       -8-
      2.    Of those incidents which didthat occurred, at least two of them
            had the same or similar [intents] [results] [accomplices] [victims]
            [methods of commission] or were interrelated by distinguishing
            characteristics and were not isolated incidents.
      3.    (Defendant), with criminal intent, received proceeds whichthat
            were derived directly or indirectly from such incidents.
      4.    (Defendant) [used] [invested] some of these proceeds [or proceeds
            derived from the investment or use thereof] either directly or
            indirectly [in acquiring some right, title, equity or interest in real
            property] [in establishing or operating an enterprise].
      Define the crimes alleged asto be incidents of racketeering conduct.

       Instruct as to the five-year limitation period if appropriate. (§ 895.02(4),
Fla.Stat.§ 895.02(7), Fla. Stat. Give if there is no express stipulation regarding
dates.
       In order to find (defendant) guilty of Unlawful Use or Investment of
Proceeds from a Pattern of Racketeering Activity, you must also find the State
proved beyond a reasonable doubt that:

      1.    at least one of the predicate incidents alleged occurred after
            October 1, 1977;

             and

       2.    the last of such incidents occurred within 5 years after a prior
             incident of racketeering conduct.

      Give in every case.
      "Receiving proceeds with criminal intent" means that the defendant, at
the time [he] [she] received the proceeds, either knew the source of the
proceeds or had [his] [her] suspicions aroused but deliberately failed to make
further inquiry as to the source of the proceeds.

       Give asif applicable. § 895.02(9), Fla._Stat.
       “"Real property"” means land and whatever is erected on it. It includes
but is not limited to any lease or mortgage or other interest in that property.



                                       -9-
       Give asif applicable. § 895.02(5), Fla. Stat.
       “Enterprise” means any individual,* sole proprietorship,**
partnership, corporation, business trust, union chartered under the laws of
this state, or other legal entity, or any unchartered union, association, or
group of individuals associated in fact although not a legal entity; and it
includes illicit as well as licit enterprises and governmental, as well as other,
entities.

      Gross v. State, 765 So. 2d 39 (Fla. 2000).
      An “"enterprise"” is an ongoing organization, formal or informal, that
functions both as a continuing unit and has a common purpose of engaging in
a course of conduct.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

      *In State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA 1988), the Third District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person cannot
be employed or associated with himself.

       **In State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1982), the First District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person can be
employed or associated with his own sole proprietorship. However, the Second
District Court of Appeal disagreed in Masonoff v. State, 546 So. 2d 72 (Fla. 2d
DCA 1989).

      A criminal gang, as defined in § 874.03, Fla. Stat., constitutes an enterprise.

       This instruction was adopted in 1989 and amended in 2003 and 2019. The
definition of the term "enterprise" in this instruction is from the supreme court's
opinion in Gross v. State, 765 So. 2d 39 (Fla. 2000). As to the issue of whether an
individual can be an enterprise, see State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA
1988), and State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1983).




                                       - 10 -
       26.3 RICO — USE OR INVESTMENT OF PROCEEDS FROM
                 COLLECTION OF UNLAWFUL DEBT
                        § 895.03(1), Fla._Stat.

      To prove the crime of Unlawful Use or Investment of Proceeds from
Collection of Unlawful Debt, the State must prove the following two elements
beyond a reasonable doubt:

      1.    (Defendant), with criminal intent, received proceeds whichthat
            were derived directly or indirectly through the collection of an
            unlawful debt.
      2.    (Defendant) [used] [invested] some of these proceeds [or proceeds
            derived from the investment or use thereof] either directly or
            indirectly [in acquiring some right, title, equity, or interest in real
            property] [in establishing or operating an enterprise].
      Give in every case.
      "Receiving proceeds with criminal intent" means that the defendant, at
the time [he] [she] received the proceeds, either knew the source of the
proceeds or had [his] [her] suspicions aroused but deliberately failed to make
further inquiry as to the source of the proceeds.

       § 895.02(12), Fla._Stat.
       “"Unlawful debt"” means any money or other thing of value
constituting principal or interest of a debt that is legally unenforceable in
Florida in whole or in part because the debt was incurred or contracted in
violation of the following law: (recitegive applicable section and define
applicable crime).

       Give asif applicable. § 895.02(9), Fla._Stat.
       “"Real property"” means land and whatever is erected on it. It includes
but is not limited to any lease or mortgage or other interest in that property.

       Give asif applicable. § 895.02(5), Fla. Stat.
       “Enterprise” means any individual,* sole proprietorship,**
partnership, corporation, business trust, union chartered under the laws of
this state, or other legal entity, or any unchartered union, association, or
group of individuals associated in fact although not a legal entity; and it



                                      - 11 -
includes illicit as well as licit enterprises and governmental, as well as other,
entities.

      Gross v. State, 765 So. 2d 39 (Fla. 2000).
      An “"enterprise"” is an ongoing organization, formal or informal, that
functions both as a continuing unit and has a common purpose of engaging in
a course of conduct.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

      *In State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA 1988), the Third District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person cannot
be employed or associated with himself.

       **In State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1982), the First District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person can be
employed or associated with his own sole proprietorship. However, the Second
District Court of Appeal disagreed in Masonoff v. State, 546 So. 2d 72 (Fla. 2d
DCA 1989).

      A criminal gang, as defined in § 874.03, Fla. Stat., constitutes an enterprise.

       This instruction was adopted in 1989 and amended in 2003 and 2019. The
definition of the term "enterprise" in this instruction is from the supreme court's
opinion in Gross v. State, 765 So. 2d 39 (Fla. 2000). As to the issue of whether an
individual can be an enterprise, see State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA
1988), and State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1983).


 26.4 RICO — ACQUISITION OR MAINTENANCE OF AN INTEREST IN
 OR CONTROL OF [AN ENTERPRISE] [REAL PROPERTY] THROUGH
            A PATTERN OF RACKETEERING ACTIVITY
                      § 895.03(2), Fla._Stat.

      To prove the crime of Unlawfully [Acquiring] [Maintaining] an Interest
in or Control of [an Enterprise] [Real Property] Through a Pattern of

                                       - 12 -
Racketeering Activity, the State must prove the following three elements
beyond a reasonable doubt:

      Elements #1 and #2 need to be reworded if only two incidents of
racketeering conduct are alleged.
      1. (Defendant) engaged in at least two of the following incidents. Read
         names of incidents of racketeering conduct alleged in information.

      Modify 1 and 2 if only two incidents alleged.
      2. Of those incidents in which (defendant) was engaged, at least two of
         them had the same or similar [intents] [results] [accomplices]
         [victims] [methods of commission] or were interrelated by
         distinguishing characteristics and were not isolated incidents.

      3. As a result of such incidents, (defendant) [acquired] [maintained],
         directly or indirectly, interest in or control of [an enterprise] [real
         property].

      Define the crimes alleged asto be incidents of racketeering conduct.

       Instruct as to the five-year limitation period if appropriate. (§ 895.02(4),
Fla.Stat.§ 895.02(7), Fla. Stat. Give if there is no express stipulation regarding
dates.
       In order to find (defendant) guilty of Unlawfully [Acquiring]
[Maintaining] an Interest in or Control of [an Enterprise] [Real Property]
Through a Pattern of Racketeering Activity, you must also find the State
proved beyond a reasonable doubt that:

      1.     at least one of the predicate incidents alleged occurred after
             October 1, 1977;

             and

       2.     the last of such incidents occurred within 5 years after a prior
              incident of racketeering conduct.

     Give asif applicable. § 895.02(5), Fla. Stat.
     “Enterprise” means any individual,* sole proprietorship,**
partnership, corporation, business trust, union chartered under the laws of


                                        - 13 -
this state, or other legal entity, or any unchartered union, association, or
group of individuals associated in fact although not a legal entity; and it
includes illicit as well as licit enterprises and governmental, as well as other,
entities.

      Gross v. State, 765 So. 2d 39 (Fla. 2000).
      An “"enterprise"” is an ongoing organization, formal or informal, that
functions both as a continuing unit and has a common purpose of engaging in
a course of conduct.

       Give asif applicable. § 895.02(9), Fla._Stat.
       “"Real property"” means land and whatever is erected on it. It includes
but is not limited to any lease or mortgage or other interest in that property.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

      *In State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA 1988), the Third District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person cannot
be employed or associated with himself.

       **In State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1982), the First District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person can be
employed or associated with his own sole proprietorship. However, the Second
District Court of Appeal disagreed in Masonoff v. State, 546 So. 2d 72 (Fla. 2d
DCA 1989).

      A criminal gang, as defined in § 874.03, Fla. Stat., constitutes an enterprise.

       This instruction was adopted in 1989 and amended in 2003 and 2019. The
definition of the term "enterprise" in this instruction is from the supreme court's
opinion in Gross v. State, 765 So. 2d 39 (Fla. 2000). As to the issue of whether an
individual can be an enterprise, see State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA
1988), and State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1983).




                                       - 14 -
 26.5 RICO — ACQUISITION OR MAINTENANCE OF AN INTEREST IN
 OR CONTROL OF [AN ENTERPRISE] [REAL PROPERTY] THROUGH
               COLLECTION OF UNLAWFUL DEBT
                      § 895.03(2), Fla._Stat.

      To prove the crime of Unlawfully [Acquiring] [Maintaining] an Interest
in or Control of [an Enterprise] [Real Property], the State must prove the
following two elements beyond a reasonable doubt:

      1. (Defendant) [acquired] [maintained], directly or indirectly, interest in
         or control of [an enterprise] [real property].

      2. [He] [She] did so through the knowing collection of an unlawful debt.

       Give in every case. § 895.02(12), Fla. Stat.
       “"Unlawful debt"” means any money or other thing of value
constituting principal or interest of a debt that is legally unenforceable in
Florida in whole or in part because the debt was incurred or contracted in
violation of the following law: (recitegive applicable section and define
applicable crime).

       Give asif applicable. § 895.02(5), Fla. Stat.
       “Enterprise” means any individual,* sole proprietorship,**
partnership, corporation, business trust, union chartered under the laws of
this state, or other legal entity, or any unchartered union, association, or
group of individuals associated in fact although not a legal entity; and it
includes illicit as well as licit enterprises and governmental, as well as other,
entities.

      Gross v. State, 765 So. 2d 39 (Fla. 2000).
      An “"enterprise"” is an ongoing organization, formal or informal, that
functions both as a continuing unit and has a common purpose of engaging in
a course of conduct.

       Give asif applicable. § 895.02(9), Fla._Stat.
       “"Real property"” means land and whatever is erected on it. It includes
but is not limited to any lease or mortgage or other interest in that property.




                                       - 15 -
                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

      *In State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA 1988), the Third District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person cannot
be employed or associated with himself.

       **In State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1982), the First District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person can be
employed or associated with his own sole proprietorship. However, the Second
District Court of Appeal disagreed in Masonoff v. State, 546 So. 2d 72 (Fla. 2d
DCA 1989).

      A criminal gang, as defined in § 874.03, Fla. Stat., constitutes an enterprise.

       This instruction was adopted in 1989 and amended in 2003 and 2019. The
definition of the term "enterprise" in this instruction is from the supreme court's
opinion in Gross v. State, 765 So. 2d 39 (Fla. 2000). As to the issue of whether an
individual can be an enterprise, see State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA
1988), and State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1983).


 26.6 RICO — CONDUCT OF OR PARTICIPATION IN AN ENTERPRISE
           THROUGH COLLECTION OF UNLAWFUL DEBT
                      § 895.03(3), Fla._Stat.

      To prove the crime of Unlawfully [Conducting] [Participating in] an
Enterprise Through Collection of an Unlawful Debt, the State must prove the
following two elements beyond a reasonable doubt:

     1.      (Defendant) was [employed by] [or] [associated with] an
             enterprise.

     2.      (Defendant) [conducted] [or] [participated in], directly or
             indirectly, such enterprise through the knowing collection of an
             unlawful debt.


                                       - 16 -
       Definitions
       § 895.02(12), Fla._Stat.
       “"Unlawful debt"” means any money or other thing of value
constituting principal or interest of a debt that is legally unenforceable in
Florida in whole or in part because the debt was incurred or contracted in
violation of the following law: (recitegive applicable section and define
applicable crime).

       § 895.02(5), Fla. Stat.
       “Enterprise” means any [individual*], [sole proprietorship**],
partnership, corporation, business trust, union chartered under the laws of
this state, or other legal entity, or any unchartered union, association, or
group of individuals associated in fact although not a legal entity; and it
includes illicit as well as licit enterprises and governmental, as well as other,
entities.

      Gross v. State, 765 So. 2d 39 (Fla. 2000).
      An “"enterprise"” is an ongoing organization, formal or informal, that
functions both as a continuing unit and has a common purpose of engaging in
a course of conduct.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

      *In State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA 1988), the Third District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person cannot
be employed or associated with himself.

       **In State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1982), the First District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person can be
employed or associated with his own sole proprietorship. However, the Second
District Court of Appeal disagreed in Masonoff v. State, 546 So. 2d 72 (Fla. 2d
DCA 1989).

      A criminal gang, as defined in § 874.03, Fla. Stat., constitutes an enterprise.



                                       - 17 -
       This instruction was adopted in 1989 and amended in 2003 and 2019. The
definition of the term "enterprise" in this instruction is from the supreme court's
opinion in Gross v. State, 765 So. 2d 39 (Fla. 2000). As to the issue of whether an
individual can be an enterprise, see State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA
1988), and State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1983).


 26.7 RICO — CONDUCT OF OR PARTICIPATION IN AN ENTERPRISE
        THROUGH A PATTERN OF RACKETEERING ACTIVITY
                      § 895.03(3), Fla._Stat.

       To prove the crime of Unlawfully [Conducting] [Participating in] an
Enterprise Through a Pattern or Racketeering Activity, the State must prove
the following three elements beyond a reasonable doubt:

      1.     (Defendant) was [employed by] [associated with] an enterprise.

      2.     (Defendant) [conducted] [participated in], directly or indirectly,
             such enterprise by engaging in at least two of the following
             incidents. Read incidents of racketeering activity alleged in
             information.

      3.     Of those incidents in which (defendant) was engaged, at least two
             of them had the same or similar [intents] [results] [accomplices]
             [victims] [methods of commission] or were interrelated by
             distinguishing characteristics and were not isolated incidents.

      Define the crimes alleged asto be incidents of racketeering activity.

       Instruct as to the five-year limitation period if appropriate. See § 895.02(4),
Fla.Stat. .§ 895.02(7), Fla. Stat. Give if there is no express stipulation regarding
dates.
       In order to find (defendant) guilty of Unlawfully [Conducting]
[Participating in] an Enterprise Through a Pattern or Racketeering Activity,
you must also find the State proved beyond a reasonable doubt that:

      1.     at least one of the predicate incidents alleged occurred after
             October 1, 1977;



                                        - 18 -
             and

       2.    the last of such incidents occurred within 5 years after a prior
             incident of racketeering conduct.

       Give asif applicable. § 895.02(5), Fla. Stat.
       “Enterprise” means any [individual*], [sole proprietorship**],
partnership, corporation, business trust, union chartered under the laws of
this state, or other legal entity, or any unchartered union, association, or
group of individuals associated in fact although not a legal entity; and it
includes illicit as well as licit enterprises and governmental, as well as other,
entities.

      Gross v. State, 765 So. 2d 39 (Fla. 2000).
      An “"enterprise"” is an ongoing organization, formal or informal, that
functions both as a continuing unit and has a common purpose of engaging in
a course of conduct.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

      *In State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA 1988), the Third District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person cannot
be employed or associated with himself.

       **In State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1982), the First District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person can be
employed or associated with his own sole proprietorship. However, the Second
District Court of Appeal disagreed in Masonoff v. State, 546 So. 2d 72 (Fla. 2d
DCA 1989).

      A criminal gang, as defined in § 874.03, Fla. Stat., constitutes an enterprise.

       This instruction was adopted in 1989 and amended in 2003 and 2019. The
definition of the term "enterprise" in this instruction is from the supreme court's
opinion in Gross v. State, 765 So. 2d 39 (Fla. 2000). As to the issue of whether an


                                       - 19 -
individual can be an enterprise, see State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA
1988), and State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1983).


  26.8 CONSPIRACY TO ENGAGE IN PATTERN OF RACKETEERING
                          ACTIVITY
                      § 895.03(4), Fla._Stat.

       A “"conspiracy"” is a combination or agreement of two or more
persons to join together to attempt to accomplish an offense which would be in
violation of the law. It is a kind of “"partnership in criminal purposes"” in
which each member becomes the agent of every other member.

      The evidence in the case need not show that the alleged members of the
conspiracy entered into any express or formal agreement or that they directly
discussed between themselves the details of the scheme and its purpose or the
precise ways in which the purpose was to be accomplished. Neither must it be
proved that all of the persons charged to have been members of the
conspiracy were such nor that the alleged conspirators actually succeeded in
accomplishing their unlawful objectives nor that any alleged member of the
conspiracy did any act in furtherance of the conspiracy.

      What the evidence in the case must show beyond a reasonable doubt
before you may find the defendant guilty of conspiring to violate the
Racketeer Influenced and Corrupt Organization (RICO) Act is:

      1.    Two or more persons, in some way or manner, came to a mutual
            understanding to try to accomplish a common and unlawful plan,
            namely to engage in a “"pattern of racketeering activity"” as
            charged in the Iinformation; and

      2.    The defendant knowingly and willfully became a member of such
            conspiracy; and

      3.    At the time the defendant joined such conspiracy, [he] [she] did so
            with the specific intent either to personally engage in at least two
            incidents of racketeering, as alleged in the Iinformation, or [he]
            [she] specifically intended to otherwise participate in the affairs of
            the “"enterprise"” with the knowledge and intent that other


                                       - 20 -
            members of the conspiracy would engage in at least two incidents
            of racketeering, as alleged in the Iinformation, as part of a
            “"pattern of racketeering activity."”

       A person may become a member of a conspiracy without full knowledge
of all of the details of the unlawful scheme or the names and identities of all of
the other alleged conspirators. So, if a defendant has an understanding of the
unlawful nature of a plan and knowingly and willfully joins in that plan on
one occasion, that is sufficient to convict [him] [her] for conspiracy, even
though [he] [she] did not participate before and even though [he] [she] played
only a minor part.

      Of course, mere presence at the scene of a transaction or event or the
mere fact that certain persons may have associated with each other and may
have assembled together and discussed common aims and interests does not
necessarily establish proof of the existence of a conspiracy. Also, a person who
has no knowledge of a conspiracy but who happens to act in a way which
advances some purpose of a conspiracy does not thereby become a
conspirator.

       Defense. Give if applicable. § 777.04(5)(c), Fla.Stat.
       It is a defense to the charge of conspiracy to engage in a pattern of
racketeering activity that (defendant), after knowingly entering into such a
conspiracy with one or more persons, thereafter persuaded such persons not
to engage in such activity or otherwise prevented commission of the offense. In
this regard you are instructed that a mere endeavor to dissuade one from
engaging in such activity is insufficient.

       Affirmative Defense. Give only if applicable. § 777.04(5)(c), Fla. Stat.
Carroll v. State, 680 So. 2d 1065 (Fla. 3d DCA 1996). Harriman v. State, 174 So.
3d 1044 (Fla. 1st DCA 2015).
       It is a defense to the charge of Conspiracy to Engage in a Pattern of
Racketeering Activity that (defendant), after conspiring with one or more
persons to engage in a pattern of racketeering activity, persuaded such person
not to do so, or otherwise prevented commission of the pattern of racketeering
activity, under circumstances indicating a complete and voluntary
renunciation of [his] [her] criminal purpose.
     Renunciation is not complete and voluntary where the crime that was
conspired to was not completed because of unanticipated difficulties,

                                      - 21 -
unexpected resistance, a decision to postpone the crime to another time, or
circumstances known by the defendant that increased the probability of being
apprehended.
      If you find that the defendant proved by a preponderance of the
evidence that [he] [she] persuaded (person alleged) not to commit the pattern
of racketeering activity, or otherwise prevented commission of the pattern of
racketeering activity, under circumstances indicating a complete and
voluntary renunciation of [his] [her] criminal purpose, you should find [him]
[her] not guilty of Conspiracy to Engage in a Pattern of Racketeering Activity.
       If the defendant failed to prove by a preponderance of the evidence that
[he] [she] persuaded (person alleged) not to engage in a pattern of racketeering
activity, or that [he] [she] did not otherwise prevent commission of the pattern
of racketeering activity under circumstances indicating a complete and
voluntary renunciation of [his] [her] criminal purpose, you should find [him]
[her] guilty of Conspiracy to Engage in a Pattern of Racketeering Activity, if
all the elements of the charge have been proven beyond a reasonable doubt.

       An endeavor to dissuade a coconspirator is insufficient to constitute the
statutory defense of withdrawal. State v. Bauman, 425 So. 2d 32, 34 (Fla. 4th DCA
1982).
       Definitions§ 895.02(7), Fla. Stat.
       “"Pattern of racketeering activity"” means engaging in at least two
incidents of racketeering conduct that have the same or similar intents,
results, accomplices, victims, or methods of commission or that otherwise are
interrelated by distinguishing characteristics and are not isolated incidents,
provided at least one of such incidents occurred after October 1, 1977, and
that the last of such incidents occurred within 5 years after a prior incident of
racketeering conduct.

       § 895.02(5), Fla. Stat.
       “Enterprise” means any [individual*], [sole proprietorship**],
partnership, corporation, business trust, union chartered under the laws of
this state, or other legal entity, or any unchartered union, association, or
group of individuals associated in fact although not a legal entity; and it
includes illicit as well as licit enterprises and governmental, as well as other,
entities.

      Gross v. State, 765 So. 2d 39 (Fla. 2000).


                                       - 22 -
      An “"enterprise"” is an ongoing organization, formal or informal, that
functions both as a continuing unit and has a common purpose of engaging in
a course of conduct.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comments

      *In State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA 1988), the Third District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person cannot
be employed or associated with himself.

       **In State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1982), the First District
Court of Appeal held that for purposes of § 895.03(2), Fla. Stat., a person can be
employed or associated with his own sole proprietorship. However, the Second
District Court of Appeal disagreed in Masonoff v. State, 546 So. 2d 72 (Fla. 2d
DCA 1989).

      A criminal gang, as defined in § 874.03, Fla. Stat., constitutes an enterprise.

       This instruction was adopted in 1989 and amended in 2003 and 2019. The
definition of the term "enterprise" in this instruction is from the supreme court's
opinion in Gross v. State, 765 So. 2d 39 (Fla. 2000). As to the issue of whether an
individual can be an enterprise, see State v. Nishi, 521 So. 2d 252 (Fla. 3d DCA
1988), and State v. Bowen, 413 So. 2d 798 (Fla. 1st DCA 1983).




                                       - 23 -